                            Case 2:18-cv-02340-HLT Document 165 Filed 05/15/20 Page 1 of 1


                                                     UNITED STATES DISTRICT COURT
                                                               OFFICE OF THE CLERK
                                                               DISTRICT OF KANSAS

                                                                www.ksd.uscourts.gov

        TIMOTHY M. O’BRIEN
              CLERK                                                                                     204 U .S . C O U R TH O U S E
                                                                                                             401 N . MA R K ET
         INGRID CAMPBELL                                                                               W IC H IT A , KA N S A S 67202
       CHIEF DEPUTY CLERK                                                                                     (316) 
259 R O B ER T J. D O LE U .S . C O U R TH O U S E              Kansas City, Kansas
            500 S TA T E AV E N U E                                                                     490 U .S . C O U R TH O U S E
      K A N S A S C IT Y, KA N S A S 66101                                                                   444 S .E . Q U IN C Y
                 (913)                                      May 15, 2020                       T O P E K A , KA N S A S 66683
                                                                                                              (785) 




           Clerk, U.S. Court of Appeals
           for the Tenth Circuit



           Julie A. Smith v. Kansas Public Employees Retirement System
           District Court Case No:
                               18-2340-HLT
           Circuit Appeal No: 20-3091

           Dear Clerk,

           Please be advised that the record is complete for the purposes of appeal.

                           The transcript was filed this date.

                            A transcript is not necessary for this appeal.

                           The necessary transcript is all ready on file in the U.S. District Court.

                           The necessary transcript was ordered previously in appeal #________________.


                                                       Sincerely,

                                                       TIMOTHY M. O’BRIEN


                                                       By:   s/ S. Murphy-Carr
                                                             Deputy Clerk



           cc: Counsel of Record (SEE NOTICE OF ELECTRONIC FILING)
